Name: 2000/67/EC: Commission Decision of 21 December 1999 on financial aid from the Community towards the eradication of African swine fever in Portugal in 1999 (notified under document number C(1999) 4779) (Text with EEA relevance) (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  economic policy;  agricultural activity;  cooperation policy;  health;  Europe
 Date Published: 2000-01-28

 Avis juridique important|32000D00672000/67/EC: Commission Decision of 21 December 1999 on financial aid from the Community towards the eradication of African swine fever in Portugal in 1999 (notified under document number C(1999) 4779) (Text with EEA relevance) (Only the Portuguese text is authentic) Official Journal L 023 , 28/01/2000 P. 0070 - 0071COMMISSION DECISIONof 21 December 1999on financial aid from the Community towards the eradication of African swine fever in Portugal in 1999(notified under document number C(1999) 4779)(Only the Portuguese text is authentic)(Text with EEA relevance)(2000/67/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Commission Decision 94/370/EC(2), and in particular Article 3 thereof,Whereas:(1) an outbreak of African swine fever occurred in Portugal in November 1999; this disease represents a serious danger to Community pig stocks; with a view to contributing towards the speedy eradication of the disease the Community is able to contribute to expenditure incurred by the Member States for losses suffered;(2) the Portuguese authorities have reported that they took the requisite steps, including the measures listed in Article 3(2) of Decision 90/424/EEC, as soon as the outbreak of African swine fever was officially confirmed;(3) the Community financial contribution should be paid upon confirmation that the measures have been implemented and the authorities have supplied all the information requested within the time limits laid down;(4) the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Portugal may receive financial assistance from the Community relating to the outbreak of African swine fever which was confirmed on 15 November 1999.Subject to checks, the Community's financial contribution shall be:- 50 % of the costs incurred by Portugal in compensating owners for the slaughter and the destruction of pigs and for the destruction of products obtained from pork- 50 % of the costs incurred by Portugal in the cleaning, disinfestation and disinfection of holdings and equipment- 50 % of the costs incurred by Portugal in compensating owners for the destruction of contaminated feedingstuffs and equipment.Article 21. Subject to the checks to be carried out, the Community contribution shall be granted after the supporting documents have been submitted.2. The documents referred to in paragraph 1 shall be:(a) an epidemiological report on each holding on which pigs have been slaughtered. The report shall contain information on:(i) infected holding:- location and address- date on which the disease was suspected and the date on which it was confirmed- number of pigs slaughtered and destroyed, with date- method of slaughter and destruction- type and number of samples collected and tested when the disease was suspected; results of the tests- type and number of samples taken and tested during the depopulation of the infected holding; results of the tests- presumed origin of the infection following complete epidemiological analysis(ii) holdings in contact with the infected holding:- as in (i), first, third, fourth and sixth indents- infected holding (outbreak) with which contact has been confirmed or suspected; nature of the contact(b) a financial report including the list of beneficiaries and their addresses, the number of animals slaughtered, the date of slaughter and the amount paid out (excluding VAT and other taxes).Article 3The application for payment, together with the supporting documents referred to in Article 2, shall be submitted to the Commission before 1 May 2000.Article 41. The Commission, in collaboration with the competent national authorities, may carry out on-the-spot checks to ensure that the measures and assisted expenditure have been carried out.The Commission shall inform the Member States of the outcome of the checks.2. Articles 8 and 9 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy(3), as last amended by Regulation (EC) No 1287/95(4), shall apply mutatis mutandis.Article 5This Decision is addressed to the Portuguese Republic.Done at Brussels, 21 December 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 168, 2.7.1994, p. 31.(3) OJ L 94, 28.4.1970, p. 13.(4) OJ L 125, 8.6.1995, p. 1.